DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/26/2020 has been entered. Claims 1 and 13 have been amended. Claims 1-6, 8, 13-20, and 22-26 are pending.
Allowable Subject Matter
Claims 1-6, 8, 13-20, and 22-26 are allowed.
The following is an examiner’s statement of reasons for allowance:
In accordance to the prior arts: 20100281410 teaches an adaptive input device includes a display and an adaptive input device having a plurality of depressible buttons. The system also includes a computing device operatively coupled to the display and the adaptive input device. The computing device includes a menu module to display a plurality of graphical images on the display, where each graphical image is associated with a computing function. The computing device also includes a detection module to detect a selected graphical image from the plurality of graphical images, for display on a depressible button of the adaptive input device. The computing device also includes a presentation module for visually presenting the selected graphical image on the depressible button. 20150169159 teaches an apparatus for displaying a notification message, including a receiving module configured to receive a first notification message, a parsing module configured to parse the first notification message to obtain a message type of the first notification message or an application server identifier 
Prior arts fail to disclose or suggest a portable computing system comprising: a housing having a first portion pivotally coupled to a second portion by a hinge; a set of alpha-numeric keys positioned within the second portion of the housing; and an adaptive input row positioned between the set of alpha-numeric keys and the hinge and comprising: a cover; a display positioned below the cover and configured to: display the first set of indicia including an indicium configured to be animated along a path across the display between a first region of the display and a second region of the display, wherein the first region is an inactive touch region and the second region is an active touch region, the indicium configured to prompt or guide a user to provide a touch gesture input along the path.
Claim 1, prior arts fail to disclose or suggest a portable computing system comprising: a housing having a first portion pivotally coupled to a second portion by a hinge; a set of alpha-numeric keys positioned within the second portion of the housing; and an adaptive input row positioned between the set of alpha-numeric keys and the hinge and comprising: a cover; a display positioned below the cover and configured to: display a first set of indicia when the portable computing system is operated in a first mode; and display a second set of indicia when the portable computing system is operated in a second mode, the first set of indicia including an indicium configured to be animated along a path across 
Claim 13, prior arts fail to disclose or suggest an electronic device comprising: a housing having a first portion pivotally coupled to a second portion by a hinge: a primary display positioned within the first portion of the housing; a processing unit positioned within the second portion of the housing and operably coupled to the primary display; a keyboard having a set of mechanical keys positioned within the second portion of the housing; and an adaptive input row positioned within the second portion of the housing between the set of mechanical keys and the hinge, the adaptive input row comprising: a cover forming a portion of an exterior surface of the electronic device; and a display positioned below the cover; wherein the processing unit is configured to: cause a display of a user interface for a software application on the primary display; and cause a set of indicia to be displayed on the display of the adaptive input row, the set of indicia corresponding to one or more commands associated with the user interface of the software application and being modifiable in response to a movement of an object across the set of indicia, the set of indicia being animated along a path 
Claim 20, prior arts fail to disclose or suggest a laptop computer comprising: a housing including an upper housing portion and a lower housing portion, the upper and lower housing portions being connected to each other by a hinge; a processing unit located in the housing; a set of mechanical keys in a keyboard positioned within the lower housing portion; and an adaptive input row positioned along a side of the set of mechanical keys adjacent to the hinge, the set of mechanical keys comprising: a display configured to display a set of indicators over a set of programmably defined regions; a sensor configured to detect a touch input on a surface of the adaptive input row; wherein the processing unit is configured to distinguish between a gesture input and a touch input on the surface of the adaptive input row, the processing unit being configured to animate a first indicator of the set of indicators across the display along a path between a first region and a second region, the first indicator prompting or guiding a user to provide a touch gesture input along the path toward the second region, the processing unit being configured to move a second indicator of the set of indicators in response to gesture input being provided along the surface of the adaptive input row; wherein the first region is an inactive touch region and the second region is an active touch region.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        03/11/2021